DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 and 8-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the substrate supporting surface having a quadrangular shape" in lines 3 and 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the substrate supporting surface having a quadrangular shape" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 8 recites the limitation "the substrate supporting surface having a quadrangular shape" in lines 4 and 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 depends from claim 8 and does not repair the lack of definition




(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 13 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 13 claims a combination using the subcombination of claim 1, which fails to further limit the subject matter of claim 1.  Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1, 2, 6, and 13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kimura et al. (U.S. Patent No. 6293858), hereinafter Kimura.
Regarding claim 1, Kimura teaches a top ring for holding a substrate, comprising: 
	a substrate supporting surface (elastic pad 47); 
	a retainer member disposed to surround an outer periphery of the substrate supporting surface (presser ring 3); and 
	a retainer guiding device configured to guide the retainer member so as to allow the retainer member to be displaced in a direction perpendicular to the substrate supporting surface, and support the retainer member so as to inhibit the retainer member from being displaced in a direction parallel to and away from the substrate supporting surface (presser ring stopper 70), 
	wherein the retainer guiding device is disposed in an inner side of the retainer member surrounding the substrate supporting surface (see fig. 4).

Regarding claim 2, Kimura teaches the top ring according to claim 1, wherein the retainer guiding device includes a supporting roller, and the supporting roller has a rotation axis parallel to the substrate supporting surface (presser ring stopper 70 includes rollers 39b, see col. 9 lines 1-30,fig. 4, and fig. 5).
Regarding claim 6, Kimura teaches the top ring according to claim 1, comprising a retainer driving device for displacing the retainer member in the direction perpendicular to the substrate supporting surface (presser ring air cylinders 22).
Regarding claim 13, Kimura teaches a substrate processing apparatus comprising: the top ring according to claim 1, and a polishing table configured to hold a polishing pad (table 5, see fig. 1).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of Ozawa et al. (JP 2003048149), hereinafter Ozawa.
Regarding claim 3, Kimura teaches the top ring according to claim 1, but does not teach that the substrate supporting surface is substantially quadrangular.
However, Ozawa teaches a top ring wherein the substrate supporting surface is substantially quadrangular (See Ozawa fig. 5). It would have been obvious to a person having ordinary skill in the art to combine the teachings of Ozawa with the apparatus of Kimura, as doing so allows the polishing of quadrilateral substrates such as those used in display panels (See Ozawa paragraph 6 of 'Description' starting with "However, it is not limited to a semiconductor device").

Regarding claim 4, Kimura in view of Ozawa teaches the top ring according to claim 3, and further teaches that the retainer member comprises a plurality of plate-like members (plate members 
However, Kimura does teach that the plate members are positioned circumferentially at three positions around a ring-shaped support surface (plate members 39a are disposed to each flattened side of the substrate supporting surface, see Kimura col. 9 lines 1-30 and fig. 5). It would be obvious to a person having ordinary skill in the art to provide at least one of the plate-like members (39a) on each of the four sides of a quadrangular substrate support surface. Doing so would provide the same geometric balance of forces as provided by the distribution of three supports used for a circular substrate support surface.

Regarding claim 5, Kimura in view of Ozawa teaches the top ring according to claim 3, wherein the retainer guiding device comprises a plurality of retainer guiding devices (vertical movement support bearings 39, see Kimura col. 9 lines 1-30 and fig. 5). Kimura in view of Ozawa does not teach that the guiding devices are provided correspondingly to each side of the substrate so as to guide and support the retainer member located at an opposite position to the each side. 
However, Kimura does teach that the plurality of retainer guiding devices are positioned circumferentially at three positions around a ring-shaped support surface (vertical movement support bearings 39 are placed in triangular shape, see fig. 5).
It would be obvious to a person having ordinary skill in the art to place the vertical movement support bearings (39) on each of the four sides of a quadrangular substrate support surface. Doing so would provide the same geometric balance of forces as provided by the distribution of bearings used for a circular substrate support surface.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 6 above, and further in view of Nabeya et al. (U.S. Patent Publication No. 20090111362), hereinafter Nabeya.
Regarding claim 7, Kimura teaches the top ring according to claim 6, but does to teach that the retainer driving device (presser ring air cylinders 22) includes: a cylinder capable of receiving gas inside; a diaphragm disposed in the cylinder; and a piston which is displaceable according to motion of the diaphragm, and wherein the retainer member is movable by the piston.

However, Nabeya teaches a structure for a retainer driving device which includes: a cylinder capable of receiving gas inside (cylinder 400, see Nabeya fig. 7 and paragraph [0093]); a diaphragm disposed in the cylinder (elastic membrane 404, see Nabeya fig. 7 and paragraph [0093]); and a piston which is displaceable according to motion of the diaphragm (piston 406, see Nabeya fig. 7 and paragraph [0093]), and wherein the retainer member is movable by the piston (ring member 408 is pressed downward by the piston 406, see Nabeya fig. 7 and paragraph [0093]). 
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Kimura with the structure of a retainer driving device in Nabeya. Kimura teaches the use of a gas-driven retainer driving device (cylinders 22) but does not teach the structure. Nabeya teaches a possible structure.

Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 6 above, and further in view of Ozawa.
Regarding claim 8, Kimura teaches the top ring according to claim 6, and further teaches that the retainer driving device comprises a plurality of retainer driving devices (multiple cylinders 22, see Kimura fig. 3). 

However, Ozawa teaches a top ring wherein the substrate supporting surface is substantially quadrangular (See Ozawa fig. 5). And additionally teaches that at least one retainer driving device (combination of space portion 34, seal member 37, and top member 31 of the guide ring, see Ozawa fig. 1); is provided according to the retainer member (guide ring 24, see Ozawa fig. 1 and fig. 5) corresponding to each side of the substrate supporting surface, see Ozawa fig. 5 showing a space portion 34 provided on the guide ring members 24 on each of the four sides of the top ring).
It would have been obvious to a person having ordinary skill in the art to combine the teachings of Ozawa with the apparatus of Kimura, as doing so allows the polishing of quadrilateral substrates such as those used in display panels (See Ozawa paragraph 6 of 'Description' starting with "However, it is not limited to a semiconductor device").

Regarding claim 9, Kimura in view of Ozawa teaches the top ring according to claim 8, and additionally teaches that the plurality of retainer driving devices have identical dimensions (see Ozawa fig. 5).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kimura as applied to claim 1 above, and further in view of Shinozaki et al (U.S. Patent Publication No. 20150151401), hereinafter Shinozaki.
claim 10, Kimura teaches the top ring according to claim 1, and additionally teaches that the substrate supporting surface includes an elastic member (elastic pad 47, see Kimura fig. 12), but does not teach that the elastic member defines at least one portion of a pressure chamber.
However, Shinozaki teaches a top ring with a substrate supporting surface including an elastic member wherein the elastic member defines at least one portion of a pressure chamber (top ring 5 includes a plurality of pressure chambers C1-C4 formed from an elastic membrane, see Shinozaki fig. 21 and paragraph [0126]). 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Shinozaki with the top ring of Kimura, as doing so would allow greater control over the pressure between the wafer and the polishing pad, see Shinozaki paragraph [0005]).

Regarding claim 11, Kimura in view of Shinozaki teaches the top ring according to claim 10, and Shinozaki further teaches that the elastic member defines a plurality of pressure chambers (chambers C1-C4, see Shinozaki fig. 21 and paragraph [0126]). 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Shinozaki with the top ring of Kimura, as doing so would allow greater control over the pressure between specific regions of the wafer and the polishing pad, see Shinozaki paragraph [0005]).

Regarding claim 12, Kimura in view of Shinozaki teaches the top ring according to claim 10,and Shinozaki further teaches that the top ring includes a passage for feeding gas to the pressure chamber (gas delivery lines F1-F4, see Shinozaki paragraph [0127]). 
It would have been obvious to a person having ordinary skill in the art to integrate the teachings of Shinozaki with the top ring of Kimura, as doing so would allow greater control over the pressure .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moriya et al. (U.S. Patent Publication No. 20030036340), Strasser et al. (U.S. Patent Publication No. 20090311945), and Katsuoka et al. (U.S. Patent Publication No. 20080085658) teach a top ring for use with square or rectangular substrates;
Yoshida et al. (U.S. Patent Publication No. 20030176149) teaches a polishing device for use with polygonal shapes;
Korovin et al. (U.S. Patent 6612903) teaches a top ring with adjustable pressure zones;
Kimura et al. (U.S. Patent 6033520) teaches a top ring with several forms of guide roller.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R ZAWORSKI whose telephone number is (571)272-7804.  The examiner can normally be reached on Monday-Thursday and Alternate Fridays 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on (571) 272-4485.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/J.R.Z./Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723